Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/645,599 filed on 3/9/20 has a total of 21 claims pending for examination; there are 4 independent claims and 17 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/18/17. It is noted, however, that applicant has not filed a certified copy of the PCT/JP2017/037712 application as required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities:  
With regards to claim 18, lines 6-7 recite “a corresponding storage circuits” which appears to have a typo.  Examiner interprets the claim to read ---a corresponding storage circuit---.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 20, 37 and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20180046458 to Kuramoto (hereinafter Kuramoto).
With regards to claims 18, 20, 37 and 38, Kuramoto teaches an operation circuit [fig 3], comprising: 

an input interface which includes a plurality of storage circuits [fig 3 elements 411-413 (first data / first operation purpose storage unit), 421-423 (second data / second operation purpose storage unit) – paragraphs 70-74] , wherein 
the plurality of operators are in one-to-one correspondence with the plurality of storage circuits [fig 3 elements 51 corresponds 1:1 to first data / first operation purpose storage unit 411, and it also corresponds 1:1 to second data / second operation purpose storage unit 421 thus being 1:1 to each data], 
each of the plurality of operators performs an operation using data stored in a corresponding storage circuits [paragraphs 100-101, 146-154], 
each of the plurality of storage circuits has: 
an input storage circuit that stores input data [fig 3 elements 411-413 (first data / first operation purpose storage unit), 421-423 (second data / second operation purpose storage unit) – paragraphs 70-74] ; and 
a coefficient storage circuit that stores coefficient data [fig 3 elements 411-413 (first data / first operation purpose storage unit), 421-423 (second data / second operation purpose storage unit) – abstract, paragraphs 21, 64, 70-74], 
the input data and the coefficient data each have an index designating an operator by which the data is operated among the plurality of operators and designating an order in which the data is operated [paragraphs 100-101, 146-154], and 
the input interface stores the input data and the coefficient data from an external unit, in accordance with the order based on the index of the data, into the input storage 
With regards to claim 29, Kuramoto teaches the operation circuit according to claim 18, further comprising a shared memory that stores a result of operation by one operator among the plurality of operators, and is readable by other operators [fig 3 elements 431, 432, 433 - paragraphs 70-74]. 
Allowable Subject Matter
Claims 19, 21-28 and 30-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 19, the prior art of record alone or in combination fails to teach or fairly suggest wherein the input storage circuit includes duplexed input storage circuits, one of the duplexed input storage circuits stores the input data from the external unit, and upon completion of storing of the input data, the input data is readable from the one of the duplexed input storage circuits by a corresponding operator, and input data is read from the other one of the duplexed input storage circuits by the corresponding operator, and upon completion of reading of the input data, the other one of the duplexed input storage circuits stores the input data from the external unit, in combination with the other limitations found in the claim.
With regards to claim 21, the prior art of record alone or in combination fails to teach or fairly suggest wherein each of the plurality of operators is configured to multiply 
With regards to claims 22-28 and 30-36, due to their direct or indirect dependence from claim 21, they include allowable subject matter for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20200142949 to Liao et al. teaches an operation accelerator for reducing time in performing a multiplication operation between matrices.  The accelerator includes a circuit that extracts matrix data from a first and a second memory and performs a multiplication operation.
US Patent Application Publication No. 20170371840 to Lubberhuizen teaches a matrix multiplication unit that forms multiple outputs using constant coefficient multiplication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181